Case 2:20-cv-00966-NR Document 459 Filed 09/23/20 Page 1 of 10




          UNITED STATES DISTRICT COURT
    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                          No. 2:20-cv-966


    DONALD J. TRUMP FOR PRESIDENT, INC., et al.,

                                            Plaintiffs

                                 v.

    KATHY BOOCKVAR, in her capacity as Secretary of the
    Commonwealth of Pennsylvania, et al.,

                                            Defendants.


                   MEMORANDUM ORDER


    J. Nicholas Ranjan, United States District Judge
           After the Pennsylvania Supreme Court issued its
    recent decision in Pennsylvania Democratic Party v.
    Boockvar, — A.3d —, 2020 WL 5554644 (Pa. Sept. 17,
    2020), this Court lifted the stay it had imposed pursuant to
    the Pullman abstention doctrine and ordered the parties to
    identify the remaining viable claims and defenses in the
    case. [ECF 447]. In their notice, Plaintiffs take the
    position that nearly all their claims remain viable, with a
    few discrete exceptions. [ECF 448]. Plaintiffs have also
    sought leave to amend their complaint to add new
    allegations and a new claim relating to Secretary
    Boockvar’s recent signature-verification guidance. [ECF
    451]. Defendants and Intervenors, for their part, suggest
    that Plaintiffs’ claims have been substantially narrowed, if

                                -1-
Case 2:20-cv-00966-NR Document 459 Filed 09/23/20 Page 2 of 10




    not outright mooted, and remind the Court that their
    arguments for dismissal still remain outstanding.

          From review of the notices, it appears that Plaintiffs
    intend to press forward on the following claims:

          (1) Whether Defendants violate the Constitution by
              using “unmanned” drop-boxes that, according to
              Plaintiffs, enable unlawful third-party ballot
              delivery.

          (2) Whether Defendants violate the Constitution
              through the uneven use of “unmanned” drop
              boxes that allegedly enable unlawful third-party
              ballot delivery.

          (3) Whether Defendants violate the Election Code
              and the Constitution by failing to provide
              sufficient notice of, or select appropriate sites for,
              drop-box locations—requirements that apply to
              “polling places” under the Election Code.

          (4) Whether Defendants violate the Election Code
              and the Constitution by allowing and counting
              non-disabled voters’ ballots delivered in-person
              by purported ballot harvesters or other third-
              parties.

          (5) Whether Defendants violate the Constitution
              through uneven allowance and counting of non-
              disabled voters’ ballots delivered in-person by
              purported ballot harvesters or other third-
              parties.

          (6) Whether Defendants violate the Constitution by
              allowing and counting “naked ballots,” ballots
              that contain marks and identifying information,
              and ballots that lack a completed voter
              declaration.

          (7) Whether Defendants violate the Constitution
              through uneven allowance and counting of
              “naked ballots,” ballots that contain marks and
              identifying information, and ballots that lack a
              completed voter declaration.


                                 -2-
Case 2:20-cv-00966-NR Document 459 Filed 09/23/20 Page 3 of 10




          (8) Whether Defendants violate the Election Code
              and the Constitution by not “verifying” in-person
              absentee and mail-in ballot applications unless
              there is a “bona fide objection” to the voter’s
              qualifications (i.e., does Secretary Boockvar’s
              January 2020 guidance regarding objections to
              such applications violate the Constitution).

          (9) Whether Defendants violate the Constitution
              through uneven approval and verification of in-
              person absentee and mail-in ballot applications.

          (10) Whether, as applied to the facts of this case,
             Pennsylvania’s county residency requirement for
             poll watchers violates the Constitution.

          (11) Whether Secretary Boockvar’s guidance as to
             provisional, in-person voting by voters who have
             already obtained mail-in ballots violates the
             Constitution.

          (12) Whether Secretary Boockvar’s September 11,
             2020, guidance regarding signature comparison
             violates the Constitution by treating in-person
             voting differently than mail-in voting.

           Based on these asserted claims, the notices filed by
    all parties, Defendants’ pending motions to dismiss, and
    Plaintiffs’ pending motion for leave to amend their
    complaint, the Court finds as follows:

           Plaintiffs’ Motion for Leave to Amend. As
    noted, Plaintiffs have filed a motion for leave to file a
    second amended complaint. The Federal Rules require the
    Court to grant leave to amend “freely when justice so
    requires.” See Foman v. Davis, 371 U.S. 178, 182 (1962)
    (“Rule 15(a) declares that leave to amend ‘shall be freely
    given when justice so requires’; this mandate is to be
    heeded.” (citation omitted)); Fed. R. Civ. P. 15(a). Of
    course, “freely” does not mean “unlimited.” And
    Defendants’ concerns about the prejudice that could result
    from essentially “starting over” at this late date are well-
    taken. But at the same time, the proposed complaint
    mostly just adds additional facts and attempts to refine the
    existing claims. The only new legal theory advanced in the

                                -3-
Case 2:20-cv-00966-NR Document 459 Filed 09/23/20 Page 4 of 10




    proposed second amended complaint concerns a claim
    regarding signature comparison during the canvassing of
    mail-in ballots.

           Given that this is a narrow amendment, the Court
    believes that undue prejudice to Defendants can be
    avoided, and the case promptly resolved, by adoption of the
    disposition plan described in this order. As such, the Court
    will GRANT Plaintiffs’ motion for leave to file their second
    amended complaint. Plaintiffs must do so today,
    September 23, 2020. All Defendants and Intervenors
    shall answer the complaint by September 28, 2020,
    irrespective of whether they intend to move to dismiss
    under Rule 12(b) in accordance with the schedule set by
    this order. In light of the forthcoming amended complaint,
    Defendants’ pending motions to dismiss are hereby
    DENIED as moot.

           Remaining Discovery. Given the discovery
    conducted to-date, Plaintiffs’ request for an expedited
    hearing, and the need to resolve this case in a manner that
    will minimize prejudice to Defendants, ensure the
    proportionality of discovery, and provide the parties with
    certainty as far ahead of the general election as possible,
    the Court hereby ORDERS that the parties complete all
    remaining fact discovery by September 29, 2020 and
    imposes the following limits on that discovery:

          (1) Initial disclosures and supplements to initial
              disclosures must be served.

          (2) No additional written discovery shall be served
              by any party. All responses to pending discovery
              requests must be submitted by the fact-discovery
              deadline.

          (3) No re-deposition of any witness shall be
              permitted, including regarding Plaintiffs’ new
              signature-comparison claim. This includes
              Plaintiffs’ request for a supplemental deposition
              of Secretary Boockvar, which is denied.

          (4) By the close of fact discovery and without the
              need for any formal discovery request, the parties
              shall produce any operative written signature-

                                -4-
Case 2:20-cv-00966-NR Document 459 Filed 09/23/20 Page 5 of 10




              comparison guidance and policies; any written
              procedures or instructions regarding signature
              comparison; and any documents that the parties
              intend to rely on pertaining to this claim or
              defenses to this claim.

          (5) The parties may conduct additional fact-witness
              depositions of witnesses who have not yet been
              deposed.      However, the time limits for
              depositions previously ordered by the Court (i.e.,
              30 hours for each side) remain in place, and the
              clock for those depositions will not be re-set.
              That means, for example, that if Plaintiffs have
              already used 25 hours of deposition time during
              the prior discovery period, they would only have
              5 hours to conduct any remaining depositions in
              this case. The party taking the deposition must
              “keep the clock,” and recesses do not count
              against the time.

          (6) No expert discovery shall be permitted at this
              stage, except that the parties must exchange
              expert reports that they intend to rely on as part
              of their summary-judgment submissions; this
              must be accomplished by September 30, 2020.

           Abstention Regarding Drop-Box Notice and
    Other “Polling Place” Requirement Claims. The
    Court will continue to abstain under Pullman as to
    Plaintiffs’ claim pertaining to the notice of drop box
    locations and, more generally, whether the “polling place”
    requirements under the Election Code apply to drop-box
    locations. As discussed in the Court’s prior opinion, this
    claim involves unsettled issues of state law. See Trump for
    President, Inc. v. Boockvar, — F.3d —, 2020 WL 4920952,
    at *12 (W.D. Pa. Aug. 23, 2020) (Ranjan, J.) (“[T]here are
    two plausible, competing interpretations of the state
    statute[.]” (citation omitted)).

           The fact that the Pennsylvania Supreme Court did
    not address this issue in its recent decision is immaterial
    to the abstention analysis. The propriety of Pullman
    abstention does not depend on the existence of parallel
    state-court proceedings. See Stoe v. Flaherty, 436 F.3d 209,
    213 (3d Cir. 2006) (“First, the existence of an ongoing state

                                -5-
Case 2:20-cv-00966-NR Document 459 Filed 09/23/20 Page 6 of 10




    proceeding is not inherent in the nature of abstention.
    Burford, Pullman, and Thibodaux abstention, as well as
    other forms of abstention, apply without regard to the
    existence of an ongoing proceeding.” (citations omitted)).

           Furthermore, Plaintiffs had several avenues to
    pursue a prompt interpretation of state law after this Court
    abstained, such as by filing their own state-court lawsuit
    or appealing this Court’s decision and asking the Third
    Circuit to certify the question to the Pennsylvania
    Supreme Court. See Trump for President, Inc., 2020 WL
    4920952, at *18 (“But Plaintiffs have at least three options
    to obtain substantial relief through speedy resolution of the
    unsettled state-law questions.”). That they chose not to do
    either of these things does not mean this Court now must,
    or even should, deny the state courts the opportunity to
    resolve this unsettled state-law issue first. As a result, the
    Court’s basis for abstaining as to this claim remains
    unchanged.

           Dismissal of “Naked Ballot” and Third-Party
    Delivery Claims. The Court finds that no Article III “case
    or controversy” remains with respect to the claims on
    which the Pennsylvania Supreme Court effectively ruled in
    Plaintiffs’ favor on state-law grounds (e.g., illegality of
    third-party ballot delivery; excluding “naked ballots”
    submitted without inner-secrecy envelopes). There is no
    allegation that the Secretary or any other county plans to
    defy the Supreme Court now that it has conclusively
    interpreted Pennsylvania law. And even if there was such
    an allegation, it wouldn’t change the analysis because the
    Supreme Court’s decision means that state law now affords
    Plaintiffs a total, unambiguous remedy (i.e., enforcement
    through state-court proceedings).

          Whether couched in terms of ripeness, mootness, a
    lack of Article III injury-in-fact, or some other doctrine,
    “where intervening events remove the possibility of harm,”
    the Court “must not address the now-speculative
    controversy.” Presbytery of N.J. of Orthodox Presbyterian
    Church v. Florio, 40 F.3d 1454, 1463 (3d Cir. 1994) (cleaned
    up). All that’s left of these claims is the purely hypothetical
    possibility that state officials might violate undisputed
    state law. That’s not enough to justify declaratory or
    injunctive relief. See, e.g., Battou v. Sec’y United States

                                 -6-
Case 2:20-cv-00966-NR Document 459 Filed 09/23/20 Page 7 of 10




    Dep’t of State, 811 F. App’x 729, 733 (3d Cir. 2020)
    (plaintiffs “must show that the chance that the future event
    will occur is substantial and immediate enough to justify
    declaratory relief.” (cleaned up)); Tait v. City Of Phila., 410
    F. App’x 506, 509 (3d Cir. 2011) (“When a government body
    promises not to enforce a restriction against a plaintiff, or
    at all, there is no longer ‘a substantial threat of real harm’
    because ‘intervening events have removed the possibility of
    harm.’” (cleaned up)).1

            In other words, because there is no reason to believe
    Defendants plan to violate what they themselves now
    agree the law requires, Plaintiffs’ claims are premature
    and speculative. And now that state law has been settled
    in the direction of prohibiting the conduct Plaintiffs fear, it
    even seems unlikely that federal claims related to “naked
    ballots” or third-party “ballot harvesting” will ever
    materialize. The Court will therefore DISMISS these
    claims as falling outside of its Article III power to
    adjudicate. See Cty. of Morris v. Nationalist Movement, 273
    F.3d 527, 533 (3d Cir. 2001) (“[T]he requirement that an
    action involve a live case or controversy extends through
    all phases of litigation, including appellate review.”
    (citations omitted)); id. at 534 (dismissing sua sponte a case
    as moot where case concerned “dispute[s] that might arise
    in connection with future Independence Day activities,”
    and even though “[b]oth parties urge[d] this court to reach
    the merits.”).2


    1Indeed, an “injunction” against unlawful conduct already
    exists—it is “the law” itself, which of course may be
    enforced in state court.
    2 The Court’s decision to dismiss these claims is bolstered
    by bedrock principles of constitutional avoidance, which
    counsel against a speedy hearing on these constitutional
    claims. Indeed, the “long-standing principle of judicial
    restraint requires that courts avoid reaching constitutional
    questions in advance of the necessity of deciding them.”
    Lyng v. Nw. Indian Cemetery Protective Ass’n, 485 U.S.
    439, 445 (1988) (citations omitted); see also Ashwander v.
    Tennessee Valley Authority, 297 U.S. 288, 347 (1936)
    (Brandeis, J., concurring) (“The Court will not pass upon a
    constitutional question, although properly presented by
                                 -7-
Case 2:20-cv-00966-NR Document 459 Filed 09/23/20 Page 8 of 10




          Procedure for Resolving Remaining Claims.
    Upon review of the parties’ notices and Plaintiffs’
    remaining claims, it appears to the Court that the case is
    amenable to decision, at least in large part, on cross-
    motions for summary judgment. From the notices that
    were filed, many of Defendants’ and Intervenors’ merits
    and procedural arguments would benefit from a more
    fulsome evidentiary record—and thus would be more
    amenable for resolution on summary judgment. Likewise,
    Plaintiffs’ request for declaratory relief appears to be
    amenable to resolution on summary judgment because, in
    the end, the claims focus largely on questions of law applied
    to what appear to be relatively undisputed facts as to what
    guidance applies and what election procedures are being
    implemented. Indeed, Plaintiffs have requested that the
    Court resolve the case through a Rule 57 hearing, which
    suggests that any factual issues here are relatively
    undisputed. See Fed. R. Civ P. 57, Advisory Committee
    Notes (1937) (noting that a declaratory judgment action
    under Rule 57 “often involves only an issue of law on
    undisputed or relatively undisputed facts”).

           Based on this, and to ensure a speedy,
    comprehensive, and final disposition of the remaining
    claims in this case, the Court directs the parties to file
    cross-motions for summary judgment presenting all
    arguments for dismissal or judgment under Fed. R. Civ. P.
    56.3 (These briefs will also serve to function as pre-hearing



    the record, if there is also present some other ground upon
    which the case may be disposed of[.]”).

           There is no need for the Court to ponder whether
    hypothetical conduct by Defendants might violate
    Pennsylvania law and the Constitution when state law
    provides a now-unquestioned basis to enjoin county
    election officials from, for example, counting ballots not
    enclosed within inner-secrecy envelopes on election day.
    3 The Court would prefer that all Defendants and
    Intervenors raise their arguments for dismissal through
    these cross-motion for summary judgment, as opposed to
    motions to dismiss under Rule 12. That said, to the extent
    that any Defendant or Intervenor believes that a Rule 12
                                -8-
Case 2:20-cv-00966-NR Document 459 Filed 09/23/20 Page 9 of 10




    briefs in the event that a Rule 57 hearing remains
    necessary on some or all of Plaintiffs’ claims, and thus the
    Court will not require the filing of any separate pre-
    hearing briefs). The Court will also tentatively schedule a
    Rule 57 hearing, which will go forward if certain of
    Plaintiffs’ claims cannot be resolved at summary judgment.
    The following schedule and procedures shall apply:

          (1) The Court hereby directs the parties to file cross-
              motions in accordance with the following
              schedule:4

                 a. Plaintiffs shall file a motion and
                    supporting brief on October 1, 2020. The
                    motion must include a proposed order,
                    which     specifically    identifies the
                    declarations that Plaintiffs seek.

                 b. Defendants and Intervenors shall file
                    motions for summary judgment/responses
                    to Plaintiffs’ motion by October 3, 2020.5

                 c. Plaintiffs shall file a response to
                    Defendants’ and Intervenors’ motions/
                    reply in support of their own motion by
                    October 4, 2020.

                 d. Defendants and Intervenors shall file a
                    reply in support of their motions by
                    October 5, 2020.

          (2) There is no page limit applicable to the parties’
              cross-motions and briefs.


    motion is necessary or more appropriate, it should raise its
    Rule 12 arguments in these briefs.
    4 This briefing schedule is patterned after the four-brief
    briefing schedule for cross-appeals under Federal Rule of
    Appellate Procedure 28.1.
    5Unless specified, all Defendants and Intervenors will be
    deemed to join in the briefs of all other Defendants and
    Intervenors—there is no need for any Defendant to file a
    separate “Joinder” or “Motion for Joinder.”
                                -9-
Case 2:20-cv-00966-NR Document 459 Filed 09/23/20 Page 10 of 10




           (3) Insofar as the parties’ move for summary
               judgment, the Court hereby excuses the
               requirements of Local Rule 56(a). Specifically,
               the parties need not file separate “concise
               statements” of material fact or responsive concise
               statements. Instead, the parties should include
               a “facts” section in their briefs setting forth a
               narrative of the facts that the filing party
               contends are undisputed and material, including
               any facts which for purposes of the summary
               judgment motions only are assumed to be true.
               The parties should cite to a particular pleading,
               deposition, answer to interrogatory, admission
               on file or other part of the record supporting each
               statement of fact in the brief.

           (4) The parties shall each separately prepare an
               appendix containing any portions of the record
               that the parties wish to direct to the Court’s
               attention in their briefing. Any appendix that is
               filed must begin with a table of contents
               identifying the corresponding exhibit number for
               each document. When filing these appendices on
               ECF, the parties must file the table of contents
               as the “main document” and each document
               within the appendix must be filed as a separate
               “exhibit.”

           (5) If necessary after the Court decides the parties’
               cross-motions, an evidentiary hearing under
               Rule 57 will be held on October 13 and 14,
               2020, commencing at 9:30 a.m. each day.

            Along with this order, the Court will issue an
     amended scheduling order with all applicable deadlines,
     including additional hearing procedures and deadlines
     related to motions in limine, Daubert motions, exhibits,
     and witness declarations.

     DATED this 23rd day of September, 2020.

                               BY THE COURT:

                               /s/ J. Nicholas Ranjan
                               United States District Judge
                                - 10 -
